DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020 has been entered.
 	This Office action addresses claims 1-11 and newly added claim 12.  Claims 1-2, 4-7, and 9 are rejected under 35 USC 102 or 103.  Claims 3, 8, and 10-12 contain allowable subject matter.  This action is non-final.   


Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102009035482.  
Regarding claim 1, the reference is directed to a modular battery having at least two battery modules (1) and a housing (5) surrounding an interior in which the module assembly is arranged.  The housing contains a dead volume that is not completely filled by the battery 

This can be controlled, for example, in dependent on sensor signals for pressure and temperature on the basis of typically present in a battery anyway electronics.  It would also be possible to deposit appropriate maps, for example, a map of the lifetime as a function of the contact pressure.  Of electronic control in each case a suitable pressure can be set so as to realize the optimum operating conditions and in particular the optimum life span of the battery cells of the battery.


The position is taken that a data processing device would necessarily be present to perform the described comparison and control functions.  As described in the cited passage above, such a data processing device is configured to compare a received value (“dependent on sensor signals”) with a stored, predefined threshold value (“of electronic control in each case a suitable pressure can be set”), and triggering action being taken (the actuator acting) if the threshold value is exceeded, to keep the pressure at the threshold value.  See also Figure 3, which shows cycle life (y axis) vs. pressure (x axis), where there is clearly an optimum pressure value 
The deactivating means is therefore coupled to the data processing device and initiates deactivation of the pressing means in response to a signal from the data processing device as claimed.  
Regarding claim 2, the data processing device is a constituent part of the modular battery.   Regarding claim 4, the force-measuring device is a constituent part of the module assembly.  Regarding claim 6, the safety means is designed to deactivate the pressing element to reduce the mechanical pressure.   Regarding claim 7, the modular battery is equipped with the safety means.  
Thus, the instant claims are anticipated.


Claim(s) 1, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010205479. 
 Regarding claim 1, the reference is directed to a modular battery having at least two battery modules (40) and a housing (90) surrounding an interior in which the module assembly is arranged.  The housing contains a dead volume that is not completely filled by the battery modules.  A pressing means (piston 80 in combination with housing/tensioning frame 90; Fig. 1) exerts a mechanical pressure on the modules in the module assembly against one another.  The modular battery further comprises a voltage measuring device (70) that can detect a change in a 

It is determined whether the discharge voltage is larger or smaller than the set voltage, the operation of the piston device 70 on the basis of the determination is feedback controlled.

Accordingly, the data processing device is configured to compare a received voltage value with a stored, predefined threshold value and to trigger action being taken if the threshold value is exceeded, to keep the voltage at the threshold value.  Regarding the limitation “an exceeding of which indicates a defect in at least one of the battery modules,” as stated in the previous Office action, a “defect” can be defined broadly, and in this case, an exceeding of the predetermined set voltage indicates a defect because the interfacial resistance has increased 
Regarding claim 9, the pressing means comprises a tensioning frame (90) surrounding the module assembly (as described in the instant specification, the housing may function as a “tensioning frame”).  In Fig. 1 of JP ‘479, the tension is created by the piston and at least the portion of the frame opposite to the piston at the bottom of the Figure.  Regarding claim 6, the safety means is designed to deactivate the pressing element to reduce the mechanical pressure.   Regarding claim 7, the modular battery is equipped with the safety means.  Thus, the instant claims are anticipated.


Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DE ‘482 or JP ‘479.
Either reference is applied to claim 1 for the reasons stated above.  However, the references do not expressly teach that the dead volume occupies 1 to 10% of the interior, as recited in claim 5.  
However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would have easily been able to adjust the amount of dead volume in view of the space taken up by the pressure sensor and piezoelectric actuator (DE ‘482) or the piston (JP ‘479).  Further, it is well known that excessive dead volume in battery design is a negative characteristic and increases battery size without increasing performance. 


Response to Arguments

Applicant’s arguments filed December 16, 2020 have been fully considered but they are not persuasive.  Regarding DE ‘482, Applicant states that “there is nonetheless a failure to disclose functionality of such a data processing device other than controlling an actuator.”  Regarding JP ‘479, Applicants state that this reference “fails to disclose that the control unit 75 therein stores a specific value that indicates a defect of the battery module and, therefore, inherently fails to explicitly or implicitly disclose a data processing unit that is configured to” perform the claimed functions.  
However, the Office has shown in the rejections above how the limitations of the last clause of claim 1 are met by both references.  In particular, it is noted that “an exceeding of which indicates a defect in at least one of the battery modules” is met by the interpretations of “defect” set forth in the rejections.  Accordingly, the rejections as stated above are believed to be proper.  



Allowable Subject Matter
Claims 3, 8, 10, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 12 recites that the safety means destroys and thus irreversibly deactivates the pressing means.  Neither JP ‘479 nor DE ‘482 teaches or fairly suggests this subject matter. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
February 11, 2021